DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—72. (Canceled) 
Claims 73—100 filed on 05/03/2019 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 72—74, 76—82, 84—91 and 93—100 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Leppanen” et al. [US 9706399 B2] in view of “Song” et al. [US 8462742 B2].

Regarding Claims 73 and 97. A method, and A user equipment, for concealment of a mission-critical push-to-talk, MCPTT, group identity in multimedia broadcast multicast services, MBMS, the method being performed in a user equipment, UE, and comprising: 
processing circuitry and memory, the memory storing instructions that, when executed by the processing circuitry, cause UE, receiving an indication of an MCPTT group pseudonym which is a pseudonym for an MCPTT group identity that identifies an MCPTT group of which the UE is a member [Leppanen discloses group manager identifying group pseudonym (Abstract); see also FIGS.1 and 6, where group message broadcast are disclosed]. 

Leppanen disclose group manager. Leppanen does not; but, Song, analogues art, disclose a group management server, GMS [see FIGS.3—6, where Song disclose UE, ENB/MME, Interworking Unit, PDG, AAA Server]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Leppanen by incorporating the servers of Song for the benefit of deriving new keys for securing communication with the new access system after handover using the previous access system keys.

Regarding Claims 79, 82, 90 and 98—10. They are A method, and A group management server, GMS, configured for concealment of a mission-critical push-to-talk, MCPTT, group identity in multimedia broadcast multicast services, MBMS, the method being performed in a group 

Leppanen in view of Song further disclose claims 74, 76-77, 80-81, 84, 88-89, 93 & 96. The method, further comprising using the MCPTT group pseudonym instead of the MCPTT group identity in an MCPTT group call communication; wherein the MCPTT group pseudonym is defined as a function of certain parameters, and wherein the indication comprises the certain parameters based on which the MCPTT group pseudonym is able to be generated according to the function; and further comprising, wherein the indication comprises the MCPTT group pseudonym itself [Leppanen discloses group manager identifying group pseudonym (Abstract); see also FIGS.1 and 6, where group message broadcast are disclosed]. 

Leppanen in view of Song further disclose claim 78. The method according to claim 73, wherein the indication of the MCPTT group pseudonym is included in a group notification message sent from the GMS to the UE or included in a client server key (CSK)/signalling protection key (SPK) encrypted message sent from the GMS to the UE [see FIGS.3—6, where Song disclose UE, ENB/MME, Interworking Unit, PDG, AAA Server]. The motivation to combine is the same as that of claims 73 and 97 above. 

Leppanen in view of Song further disclose claims 85—87, 91, 95 and 94. The method according to claim 82, wherein the MCPTT group pseudonym is specific to a group call session in which the UE is a participant; wherein the MCPTT group pseudonym is sent from the MCPTT Leppanen discloses group manager identifying group pseudonym (Abstract); see also FIGS.1 and 6, where group message broadcast are disclosed]. 

Allowable Subject Matter
Claims 75, 83 & 92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited fail to disclose The method, further comprising: receiving an MBMS subchannel control message on an MBMS subchannel protected by a key accessible to any UE that is a member of at least one MCPTT group whose MBMS subchannel control messages are sent on the MBMS subchannel; and determining whether the MBMS subchannel control message is for the MCPTT group of which the UE is a member by determining whether the MBMS subchannel control message includes the MCPTT group pseudonym for the MCPTT group identity that identifies the MCPTT group. 

Conclusion
ee PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434